RICE, C. J.
The complaint shows a good cause of action. — Letondal v. Huguenin, 26 Ala. 552.
Twenty days before the return term of the summons, it was executed on one of the defendants by the sheriff, and service was accepted by the other defendants. The case therefore stood for trial at that term, and as a case in *461which, during that term, a judgment could well be rendered. — Code, § 2257.
The mere fact that W. J. Gressette is the name of one of the defendants, and that W. J. Gressette is the name of the sheriff who served the summons on the defendant MeCorry, does not authorize us to intend, for the purpose of reversing the judgment, that the sheriff Gressette is the defendant Gressette. Whether we would make such in-tendment, if it were necessary to support the judgment, we do not decide. If the fact is that sheriff Gressette was a defendant, the appellants should have shown it in some proper mode, if they desired a reversal on that ground. Boykin v. Edwards, 21 Ala. 261.
We have now disposed of the five assignments of error; and, confining our decision to them, we hold, that there is nothing embraced by them, which entitles the appellants to a reversal.
The judgment is affirmed.